



EXHIBIT 10.6
FARO Technologies, Inc. 2014 Incentive Plan
Restricted Stock Unit Award Agreement
(Performance-Based)


You have been selected to participate in the FARO Technologies, Inc. 2014
Incentive Plan (the “Plan”), as specified below:


Grantee:
Grant Date: February 25, 2019
Target Number of Restricted Stock Units:
Maximum Number of Restricted Stock Units:
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) evidences the
grant of restricted stock units (the “Restricted Stock Units”) by FARO
Technologies, Inc., a Florida corporation (the “Company”), to the Grantee named
above, on the date indicated above, pursuant to the provisions of the Plan.
This Agreement and the Plan contain the terms and conditions governing the
Restricted Stock Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1. Award of Restricted Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions of this
Agreement and the Plan, of an award of Restricted Stock Units in an amount
initially equal to the Target Number of Restricted Stock Units specified above.
The number of Restricted Stock Units that may actually be earned and become
eligible to vest pursuant to this Award can be between 0% and 200% of the Target
Number of Restricted Stock Units, but may not exceed the Maximum Number of
Restricted Stock Units specified above. Each Restricted Stock Unit that is
earned as a result of the performance goals specified in Exhibit A to this
Agreement having been satisfied and which thereafter vests represents the right
to receive one Share (or, in the Committee’s or its authorized delegates’
discretion, the Fair Market Value as of the Restricted Stock Unit vesting date
of one Share). Prior to their settlement or forfeiture in accordance with the
terms of this Agreement, the Restricted Stock Units granted to the Grantee will
be credited to an account in the Grantee’s name maintained by the Company. This
account shall be unfunded and maintained for book-keeping purposes only, with
the Restricted Stock Units simply representing an unfunded and unsecured
contingent obligation of the Company.
2. Vesting of Restricted Stock Units; Forfeiture. Except as otherwise provided
herein and in the Plan, the number of Restricted Stock Units determined to have
been earned in accordance with Exhibit A attached hereto as of the end of the
Performance Period specified in Exhibit A will vest on the date the Committee
certifies such performance results (assuming Grantee’s Continuous Service to the
Company through such date), which shall be no later than March 30, 2022 (the
“Scheduled Vesting Date”). Except as otherwise provided in Exhibit A, if the
Grantee’s employment with or service to the Company or an Affiliate is
terminated prior to the date the Restricted Stock Units are vested, the
Restricted Stock Units that have not yet vested as of the date of such
termination will be immediately forfeited without further consideration or any
act or action by the Grantee; provided, however, if, prior to the date the
Restricted Stock Units have vested, the Grantee’s employment with or service to
the Company or an Affiliate terminates as a result of death or Disability, the
Committee, in its sole discretion, shall have the right to immediately vest all
or any portion of such Restricted Stock Units, subject to such terms as the
Committee, in its sole discretion, deems appropriate.


3. Settlement of Restricted Stock Units. Subject to all terms and conditions of
the Plan and to compliance with section 5 of this Agreement, each vested
Restricted Stock Unit will be settled in one Share (or, as provided in Section
1, the Fair Market Value thereof as of the Restricted Stock Unit’s vesting
date), as soon as reasonably practicable following the vesting date (but no
later than the 15th day of the third calendar month following the vesting date).
If settled in cash, the Grantee will receive a cash amount in payment and
settlement of the vested Restricted Stock Units equal to the product of the Fair
Market Value of a Share on the applicable vesting date, multiplied by the number
of vested Restricted Stock Units. If settled in Shares, the Grantee will receive
one Share in payment and settlement of each vested Restricted Stock Unit, and
such Shares will be registered in the Grantee’s name on the books of the Company
as of the vesting date.
4. Nontransferability of the Award. This Award shall not be transferable by the
Grantee otherwise than by will or the laws of descent and distribution or as
otherwise expressly permitted pursuant to the Plan.





--------------------------------------------------------------------------------





5. Tax Withholding. When the Restricted Stock Units become taxable income to the
Grantee, the Company may deduct and withhold from any cash otherwise payable to
the Grantee (whether payable with respect to the Restricted Stock Units or as
salary, bonus or other compensation) such amount as may be required for the
purpose of satisfying the Company’s obligation to withhold Federal, state or
local taxes or foreign taxes or other social insurance amounts. Further, in the
event the amount so withheld is insufficient for such purpose, the Company may
require that the Grantee upon its demand or otherwise make arrangements
satisfactory to the Company for payment of such amount as may be requested by
the Company in order to satisfy its obligation to withhold any such taxes. In
any case where a tax is required to be withheld in connection with the delivery
of Shares under this Agreement, the Grantee shall be permitted to satisfy the
Company’s tax withholding requirements by making a written election (in
accordance with such rules and regulations and in such form as the Committee may
determine) to have the Company withhold Shares otherwise issuable to the Grantee
pursuant to the vesting of the Restricted Stock Units (the “Withholding
Election”) having a Fair Market Value on the date income is recognized (the “Tax
Date”) equal to the minimum amount required to be withheld. If the number of
Shares withheld to satisfy withholding tax requirements shall include a
fractional share, the number of Shares withheld shall be reduced to the next
lower whole number and the Grantee shall deliver cash in lieu of such fractional
share, or otherwise make arrangements satisfactory to the Company for payment of
such amount. A Withholding Election must be received by the Corporate Secretary
of the Company on or prior to the Tax Date.
6. Status of Grantee. The Grantee shall not be deemed for any purposes to be a
shareholder of the Company with respect to any of the Restricted Stock Units
unless and until they are settled in Shares and registered in the Grantee’s name
on the books of the Company, in accordance with section 3 above, upon vesting of
the Restricted Stock Units. Neither the Plan nor this Agreement shall confer
upon the Grantee any right to continue in the employ of the Company or any of
its Affiliates, nor to interfere in any way with the right of the Company to
terminate the employment of the Grantee at any time. In no event shall the
value, at any time, of this Award, the Shares underlying this Award or any other
benefit provided by this Agreement be included as compensation or earnings for
purposes of any other compensation, retirement or benefit plan offered to
employees of the Company or its subsidiaries unless otherwise specifically
provided for in such plan.
7. Powers of the Company Not Affected. The existence of this Award shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Shares or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business or any other corporate act or
proceeding, whether of a similar character or otherwise.
8. Interpretation by Committee. As a condition of the granting of the Restricted
Stock Units, the Grantee agrees, for himself or herself and his or her legal
representatives or guardians, that this Agreement shall be interpreted by the
Committee and that any interpretation by the Committee of the terms of this
Agreement and any determination made by the Committee pursuant to this Agreement
shall be final, binding and conclusive.
9. Nature of the Award. The Grantee acknowledges and agrees that he or she
understands that the value that may be realized, if any, from this Award is
contingent, and depends on the future market price of the Company’s Stock, among
other factors. The Grantee further confirms his or her understanding that this
Award is intended to promote employee retention and stock ownership and to align
employees’ interests with those of shareholders, is subject to vesting
conditions and will be forfeited if vesting conditions are not satisfied.
The Grantee also acknowledges and agrees that he or she understands that (a) the
Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (b) the grant of an Award is voluntary and occasional and
does not create any contractual or other right to receive future awards, or
benefits in lieu of Awards even if Awards have been granted repeatedly in the
past; (c) all decisions with respect to any future award will be at the sole
discretion of the Company; (d) the Grantee’s participation in the Plan is
voluntary; (e) the value of this Award is an extraordinary item of compensation
which is outside the scope of the Grantee’s employment contract with his or her
actual employer, if any; (f) this Award and past or future awards are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; and (g) no claim or entitlement to compensation or damages
arises from termination of this Award or diminution in value of this Award, and
the Grantee irrevocably releases the Company and its Affiliates from any such
claim that may arise.
10. Administration. The Grantee acknowledges and agrees that he or she
understands that the Company and its Affiliates hold certain personal
information about him or her, including, but not limited to, information such as
his or her name, home address, telephone number, date of birth, salary,
nationality, job title, social security number, social insurance number or other
such tax identity number and details of all Awards or other entitlement to
shares of Stock awarded, cancelled, exercised, vested, unvested or outstanding
in the Grantee’s favor (“Personal Data”).





--------------------------------------------------------------------------------





The Grantee acknowledges and agrees that he or she understands that in order for
the Company to process this Award and maintain a record of Shares under the
Plan, the Company shall collect, use, transfer and disclose Personal Data within
the Company and among its Affiliates electronically or otherwise, as necessary
for the implementation and administration of the Plan including, in the case of
a social insurance number, for income reporting pur-poses as required by law.
The Grantee further understands that the Company may transfer Personal Data,
electronically or otherwise, to third parties, including but not limited to such
third parties as outside tax, accounting, technical and legal consultants when
such third parties are assisting the Company or its Affiliates in the
implementation and administration of the Plan. The Grantee understands that such
recipients may be located within the jurisdiction of his or her residence, or
within the United States or elsewhere and are subject to the legal requirements
in those jurisdictions. The Grantee understands that the employees of the
Company, its Affiliates and third parties performing work related to the
implementation and administration of the Plan shall have access to the Personal
Data as is necessary to fulfill their duties related to the implementation and
administration of the Plan. By accepting this Award, the Grantee consents, to
the fullest extent permitted by law, to the collection, use, transfer and
disclosure, electronically or otherwise, of the Grantee’s Personal Data by or to
such entities for such purposes and accepts that this may involve the transfer
of Personal Data to a country which may not have the same level of data
protection law as the country in which this Agreement is executed. The Grantee
confirms that if he or she has provided or, in the future, will provide Personal
Data concerning third parties including beneficiaries, he or she has the consent
of such third party to provide their Personal Data to the Company for the same
purposes.


The Grantee understands that he or she may, at any time, request to review the
Personal Data and require any necessary amendments to it by contacting the
Company in writing. As well, the Grantee may always elect to for-go
participation in the Plan or any other award program.


11. Miscellaneous.
(a) This Agreement and the rights of the Grantee hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to the Award, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
(b) It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.
(c) The Grantee agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Agreement.
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase of all or substantially all of
the business and/or assets of the Company, or the result of a merger,
consolidation or otherwise.
(f) The award of Restricted Stock Units as provided in this Agreement and any
issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).
(g) The Company may, in its sole discretion, decide to deliver any documents
related to current or future participants in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
(h) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Florida.


*****







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Grant Date.
 
 
 
FARO TECHNOLOGIES, INC.
 
By:
 
 
Name:
 
Title:
 
GRANTEE
 
Name:








--------------------------------------------------------------------------------











EXHIBIT A
To Restricted Stock Unit Award Terms and Conditions


PERFORMANCE METRICS






Performance Period:        February 25, 2019 through February 25, 2022


Scheduled Vesting Date:
The date, on or before March 30, 2022, on which the Committee certifies (i) the
degree to which the applicable performance objectives for the Performance Period
have been satisfied, and (ii) the number of Restricted Stock Units that have
been earned during the Performance Period and will vest, as determined in
accordance with this Exhibit A.



1.Units Earned; Vesting. Subject to the terms of the Restricted Stock Unit Award
Agreement (“Agreement”) of which this Exhibit A is a part, the number of
Restricted Stock Units that will be earned during the Performance Period and
will vest as of the Scheduled Vesting Date as provided in Section 2 of the
Agreement Terms and Conditions will be determined as provided below. Any
capitalized term used in this Exhibit A that is not defined herein will have the
meaning given to it in the Agreement or the Plan.


2.    Performance Objectives. The Restricted Stock Units subject to this Award
may be earned based on the Company’s Relative TSR Performance as described in
section 3 below, subject to the limitation described in section 4 below, if
applicable.


3.    Relative TSR Performance. The number of Restricted Stock Units that will
be considered earned based on the Relative TSR Performance of the Company will
be determined using the following formula:


(Target Number of Units) x (Relative TSR Percentage)


For purposes of determining the Company’s Relative TSR Performance, the
following terms shall have the meanings indicated:


(a)    “Relative TSR” means the percentile ranking of the Company’s TSR relative
to the TSR of the other companies included in the Russell 2000 Index for the
entirety of the Performance Period (the “Peer Companies”). Relative TSR will be
determined by ranking the Company and the Peer Companies from highest to lowest
according to their respective TSRs. After this ranking, the percentile
performance of the Company relative to the Peer Companies will be determined as
follows:
P = N - R
N - 1
where:
“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.
“N” represents the remaining number of Peer Companies, plus the Company.
“R” represents the Company’s ranking among the Peer Companies.
Example: If there are 239 Peer Companies, and the Company ranked 67th, the
performance would be at the 72nd percentile: .72 = (240 - 67)/(240 - 1)


(b)    “TSR” means, with respect to any company, the percentage growth in total
shareholder return, determined by dividing (A) the appreciation in price of a
share of the company’s common stock from the Opening Value (as defined below) to
the Closing Value (as defined below), plus any dividends paid during the
Performance Period (which shall be deemed reinvested in the company’s common
stock on the ex-dividend date), by (B) the Opening Value.





--------------------------------------------------------------------------------







(c)    “Opening Value” means, with respect to any company, the average of the
closing prices per share of the company’s common stock for all trading days in
the 30 calendar day period beginning on and including the first day of the
Performance Period, assuming any dividends paid during the 30 calendar day
period are reinvested in the company’s common stock on the ex-dividend date.


(d)    “Closing Value” means, with respect to any company, the average of the
closing prices per share of the company’s common stock for all trading days in
the 30 calendar day period ending on and including the last day of the
Performance Period, assuming any dividends paid during the 30 calendar day
period are reinvested in the company’s common stock on the ex-dividend date.


(e)    “Relative TSR Percentage” means the percentage specified in the following
table that corresponds to the Relative TSR ranking achieved by the Company
during the Performance Period. If the Relative TSR is between performance levels
specified in the table, the corresponding Relative TSR Percentage will be
determined by linear interpolation.


Payout Level
Relative TSR
Relative TSR Percentage
Max
80th  percentile or above
200%
Target
55th percentile
100%
Threshold
25th percentile
25%
None
Less than 25th percentile
0%





4.    Negative TSR. If the Company’s TSR for the Performance Period is negative,
then the maximum Relative TSR Percentage that may be achieved under section 3 is
100%.


5.    Change in Control.


(a)In the event of a Change in Control: (i) the Performance Period shall be
truncated as of the date of the consummation of the Change in Control (the “CIC
Date”), (ii) the TSR for the Company and each of the Peer Companies shall be
calculated by using the Closing Value the closing price of each company’s common
stock as of the CIC Date, (iii) the number of earned Restricted Stock Units for
such truncated Performance Period shall be determined in accordance with section
3 above, and (iv) the portion of such earned Restricted Stock Units that will
thereafter vest or be eligible to vest in accordance with paragraphs (b) and (c)
below will be equal to the Grantee’s Pro Rata Portion (as defined in paragraph
(d) below).


(b)If this Restricted Stock Unit Award is not continued or assumed by the
Surviving Entity or otherwise equitably converted or substituted for in
connection with a Change in Control, the Grantee’s Pro Rata Portion shall vest
immediately upon the CIC Date and settle in accordance with section 3 of the
Agreement (unless a later date is required by Section 17.3 of the Plan).


(c)If this Restricted Stock Unit Award is continued or assumed by the Surviving
Entity or otherwise equitably converted or substituted for in connection with a
Change in Control, the Grantee’s Pro Rata Portion shall convert immediately upon
the CIC Date into a time-based vesting award for the remaining duration of the
Performance Period and, assuming the Grantee’s continued employment, shall vest
on the last day of the Performance Period; provided, however, if within one year
after the CIC Date, the Grantee’s employment is terminated without Cause or the
Grantee resigns for Good Reason, then the Grantee’s Pro Rata Portion shall vest
immediately as of the date of his or her termination of Continuous Service and
settle in accordance with section 3 of the Agreement (unless a later date is
required by Section 17.3 of the Plan).


(d)The “Pro Rata Portion” means that number of Restricted Stock Units equal to
the product obtained by multiplying (x) the total number of earned Restricted
Stock Units (as determined in accordance with section 5(a) of this Exhibit) by
(y) a fraction, the numerator of which is the number of days elapsed from the
first day of the Performance Period through the CIC Date and the denominator of
which is the number of days in the Performance Period.







